Case 1:19-mr-00303-SCY Document 3 Filed 03/29/19 Page 1 of 4

AO 93 (Rev. 12/09) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT

for the
District of New Mexico

 

OLER fy t LB
In the Matter of the Search of AN

(Briefly describe the property to be searched
or identify the person by name and address)

 

rN
\

Case No. lA me O4

Marcel SMALL
Date of Birth: XX/XX/1990
SSN: XXX-XX-7553

SEARCH AND SEIZURE WARRANT

Nowe Nee Nee ee ee ee”

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located inthe —__ District of New Mexico
(identify the person or describe the property to be searched and give its location):

 

See Attachment A

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

See Attachment B

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.
YOU ARE COMMANDED to execute this warrant on or before Aor ‘/ Y 20 / 7

(not to exceed 14 days)

# in the daytime 6:00 a.m. to 10 p.m. [ at any time in the day or night as I find reasonable cause has been
established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge

 

(name)

C1 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) (J) for ____ days (not to exceed 30).

O until, the the facts justifying, the later specific dateof

Date and time issued: fla 1, A 4/, 2/7
2: 7e pak Lo Se,
City and state: Albuquerque, New Mexico SKN Le Z, ,

Printed name and title

U.S. MAGISTRATE une”

  

 

 

 
Case 1:19-mr-00303-SCY Document 3 Filed 03/29/19 Page 2 of 4

AO 93 (Rey. 12/09) Search and Seizure Warrant (Page 2)

 

 

 

 

Return
Case No.: Date % time warrant execuldg,~ Copy of warrant and inventor i, left with:
LINZ 23 ol2sHa jae V.§. Maaphellf

 

Inventory made in the presence of :

Keug amos { Nv koles Martide ce

 

Inventory of the property taken and name bf any person(s) seized:

buccal cel subs Kd

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge.

Date: J ( 25 [ Is

 

Exéctt 2 officer's signature

Key Kemos, ATE Tasle
Printed name and title
Face Ow

 

 
————————
. Case 1:19-mr-00303-SCY Document 3 Filed 03/29/19 Page 3 of 4

Attachment A

DESCRIPTION OF PERSON TO BE SEARCHED

The person known as Marcel SMALL, Date of Birth: XX/XX/1990, SSN: XXX-XX-7553

See below picture

UY Q” |
|
|

5/9”

 

 

 

 

sign

 

 

 
 

Case 1:19-mr-00303-SCY Document 3 Filed 03/29/19 Page 4 of 4

Attachment B
DESCRIPTION OF EVIDENCE TO BE SEARCHED FOR AND SEIZED

DNA evidence from Marcel SMALL to wit; Buccal cell swabs, sufficient for DNA analysis,
which would be material evidence in a criminal prosecution.
